DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant states (pp. 7) that the cited prior art does not teach the amended limitations of claim 1. Examiner respectfully disagrees.
In Maddox, an update-and-commit operation (i.e., base edit) on a base version in the master branch (i.e., data object stored in the database) (fig. 1(b), Version B; sec. 2.2.2, para. 2) creates a new version in that branch (fig. 1(b), Version D; sec. 2.2.3, para. 4), while a branch operation (i.e., staging edit) creates a new branch based off of that base version (fig. 1(b), Version E; sec. 2.2.3, para. 6). The merge operation merges two branches into a single branch, by combining the head versions of the branches into a new version (i.e., updating the user staging version with the base edit). By default, non-overlapping field updates (i.e., base edit for part not edited by staging edit) are auto-merged (fig. 1(b), Version F; sec. 2.2.3, para. 7). In other words, base edit Version D is propagated to staging edit Version E to obtain merged version F.
	In summary, Maddox teaches the amended independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maddox et al. Decibel: The Relational Dataset Branching System. VLDB 2016, pp. 624-635 [herein “Maddox”].
Claim 1 recites “A method, performed by one or more processors, comprising: receiving, from a first user, a request to create a staging edit to a particular data object stored in a database;”
Maddox teaches a GIT-like branching and merging system for managing large number of relational dataset versions (sec. 1, para. 4). A session captures the state when user issues an operation (i.e., request) to read or modify (i.e., create) a version (sec. 2.2.3, para. 2).
Claim 1 further recites “creating a user staging version of the particular data object including the staging edit without editing the particular data object;”
In Maddox, any update to a version (i.e., staging edit) results in a new version (sec. 2.2.2, para. 1). An update-and-commit operation creates a new version in the current branch (sec. 2.2.3, para. 4), while a branch operation creates a new branch based off of any version of any branch (sec. 2.2.3, para. 6).
Claim 1 further recites “storing the staging edit in a memory space;”
Maddox stores versions in a versioned data store (i.e., memory space) (sec. 3.1, para. 1).

Maddox identifies each record (i.e., data object) by a primary key (sec. 2.2.1). A tuple represents a version of the record, and is associated with a local bitmap index indicating which versions the tuple appears in (sec. 3.2, para. 1). A global bitmap index maps versions to tuple-level local bitmap indexes (sec. 3.1, para. 5). A SQL-like versioned query language is provided for searching and retrieval of versioned records (sec. 2.3).
	Claim 1 further recites “receiving, from the first user or another user, a base edit to be applied directly to the particular data object in a separate base version stored in the database; and if the base edit is for editing part of the particular data object that was not edited by the staging edit, updating the user staging version with the base edit.”
In Maddox, an update-and-commit operation (i.e., base edit) on a base version in the master branch (i.e., data object stored in the database) (fig. 1(b), Version B; sec. 2.2.2, para. 2) creates a new version in that branch (fig. 1(b), Version D; sec. 2.2.3, para. 4), while a branch operation (i.e., staging edit) creates a new branch based off of that base version (fig. 1(b), Version E; sec. 2.2.3, para. 6). The merge operation merges two branches into a single branch, by combining the head versions of the branches into a new version (i.e., updating the user staging version with the base edit). By default, non-overlapping field updates (i.e., base edit for part not edited by staging edit) are auto-merged (fig. 1(b), Version F; sec. 2.2.3, para. 7).

Claim 3 recites “The method of claim 1, wherein indexing the user staging version comprises adding a document to an index already associated with the particular data object.”
In Maddox, a tuple represents a version (i.e., staging version) of the record (i.e., data object), and is associated with a bitmap index (sec. 3.2, para. 1). Creating a new version amounts to adding a new tuple with its own bitmap index (i.e., document).

Claim 4 recites “The method of claim 1, further comprising: updating the particular data object stored in the database with the base edit; and if the base edit is for editing part of the particular data object that was edited by the staging edit, not updating the user staging version with the base edit.”
Maddox teaches claim 1, where an update-and-commit operation (i.e., base edit) on a base version in the master branch (i.e., data object stored in the database) (fig. 1(a), Version A; sec. 2.2.2, para. 2) creates a new version in that branch (fig. 1(a), Version B; sec. 2.2.3, para. 4), while a branch operation (i.e., staging edit) creates a new branch based off of that base version (fig. 1(a), Version C; sec. 2.2.3, para. 6). The two operations result in two versions sitting in different branches, not merged (i.e., not updating the user staging version with the base edit) without a merge operation.

Claim 5 recites “The method of claim 4, wherein the part of the particular data object that was edited by the staging edit is indicated by metadata generated at a time the staging edit is made.”
Maddox maintains metadata for each version that can be checked out (sec. 2.2.3, para. 5), e.g., to track which fields are changed (i.e., part that was edited) by a version to detect overlapping changes (sec. 2.2.3, para. 7).

Claim 7 recites “The method of claim 1, further comprising: maintaining first, second and third queues for the particular data object, each queue comprising a sequence of slots, wherein received base edits and staging edits are respectively entered into the first and second queues in slots, staging edits being offset in the second queue based on a number of prior base edits on the particular data object, wherein the third queue comprises a merged version of the first and second queues; and indexing the user staging version(s) based on the third queue.”
A branch in Maddox represents a path in the version graph from root to a leaf, ordered chronologically. The initial branch created is the master branch (i.e., first queue), while all other branches are created by branch operations (i.e., second queue) (sec. 2.2.2, para. 2). The first and second queues can be merged preserving the chronological order. A global bitmap index maps all versions in all branches to tuple-level local bitmap indexes (sec. 3.1, para. 5).

Claim 8 recites “The method of claim 7, wherein the third queue gives priority for staging edits in the second queue over base edits in the first queue in a corresponding slot, a said base edit in the corresponding slot being entered into a next slot of the third queue.”
A branch in Maddox represents a path in the version graph from root to a leaf, ordered chronologically. The initial branch created is the master branch (i.e., first queue), while all other branches are created by branch operations (i.e., second queue) (sec. 2.2.2, para. 2). The first 

Claim 18 recites “A computer program, optionally stored on a non-transitory computer readable 25medium program which, when executed by one or more processors of a data processing apparatus, causes the data processing apparatus to carry out a method according to claim 1.”
Maddox teaches claim 1, whose method is implemented in Java (i.e., a computer program), on top of the MIT SimpleDB database (sec. 2, para. 2.1).

Claim 19 recites “Apparatus configured to carry out a method according to claim 1, the apparatus 30comprising one or more processors or special-purpose computing hardware.”
Maddox teaches claim 1, whose method is implemented in a relational dataset branching system (i.e., apparatus) Decibel (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maddox as applied to claim 1 above, and further in view of Chavan et al. Towards a Unified Query Language for Provenance and Versioning. TaPP 2015, pp. 1-6 [herein “Chavan”].
Claim 2 recites “The method of claim 1, wherein storing the staging edit in a memory space comprises storing the staging edit such that it is associated with the first user or stored in a memory space associated with the first user.”
Maddox teaches claim 1, where versions (i.e., staging edits) are stored in a versioned data store (i.e., memory space) (sec. 3.1, para. 1). Maddox does not disclose this claim; however, Chavan’s version table contains information (i.e., metadata) about the different versions, including a unique commit_id, and creation time and author (i.e., first user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata.

Claim 9 recites “The method of claim 1, further comprising: receiving a search request for the particular data object from the first user; determining from the index if there are any staging versions of the particular data object for the first user; and responsive to a positive determination, returning search results which include one or more staging versions of the particular data object for the first user.”
Maddox teaches claim 1, but does not disclose this claim; however, Chavan’s version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., first user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). Querying all versions of a record (i.e., data object) whose author is first user amounts to returning results including the staging versions authored by the first user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 10 recites “The method of claim 9, wherein responsive to a negative determination, the method comprises returning the particular data object, or a particular search result which includes the particular data object.”
Maddox and Chavan teach claim 9, where the version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., first user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). When the first user didn't author any staging versions of a record (i.e., data object), querying all versions of the record whose author is first user amounts to returning results including only the base versions authored by the first user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 11 recites “The method of claim 9, further comprising:  receiving a search request for the particular data object from a second user; and determining from the index if there are any staging versions of the particular data object for the second user, ignoring any staging versions for the first user; and responsive to a positive determination, returning search results which include one or more staging versions of the particular data object for the second user.”
Maddox teaches claim 9, but does not disclose this claim; however, Chavan’s version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., second user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). Querying all versions of a record (i.e., data object) whose author is second user amounts to returning results including the staging versions authored by the second user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 12 recites “The method of claim 11, wherein responsive to a negative determination, returning the particular data object, or a particular search result which includes the particular data object.”
Maddox and Chavan teach claim 11, where the version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., second user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). When the second user didn't author any staging versions of a record (i.e., data object), querying all versions of the record whose author is second user amounts to returning results including only the base versions authored by the second user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 13 recites “The method of claim 1, further comprising generating metadata for the particular data object and its one or more staging versions including an identifier field, wherein the one or more staging versions comprise an identifier indicative of a particular staging version.”
Maddox teaches claim 1, but does not disclose this claim; however, Chavan’s version table contains information (i.e., metadata) about the different versions, including a unique commit_id (i.e., identifier), and creation time and author (Chavan: sec. 2, para. 4; sec. 3.1, Query 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata.

Claim 14 recites “The method of claim 13, further comprising executing one or more data transforms on the particular staging version and producing staging output resulting from the execution.”
Maddox creates new versions (i.e., staging output) through the application of transformation programs to one or more existing versions (i.e., staging version) (sec. 2.2.2, para. 1).

Claim 15 recites “The method of claim 14, wherein the one or more data transforms take as input data from the particular staging version and apply the output to data of one or more other data objects in the database, the produced staging output not causing modification of the one or more other data objects in the database.”
In Maddox, any update to a version results in a new version without changing the existing version, including the application of transformation programs to one or more existing versions (i.e., staging version and other data objects) to create a new version (i.e., staging output) (sec. 2.2.2, para. 1).

Claim 16 recites “The method of claim 14, wherein the produced staging output is stored in a memory space associated with the first user, the staging output being associated with the particular staging version such that searching and/or retrieval of the particular staging version is performed also on the staging output.”
In Maddox, the new versions (i.e., staging output) created through the application of transformation programs to one or more existing versions (i.e., staging version) (sec. 2.2.2, para. 1) are also stored in the versioned data store (sec. 3.1, para. 1). Searching and retrieval of versioned records is performed using a SQL-like versioned query language (sec. 2.3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maddox as applied to claim 1 above, and further in view of Why Delete Old Git Branches? https://ardalis.com/why-delete-old-git-branches/, pp. 1-6 [herein “Ardalis”].
Claim 17 recites “The method of claim 1, further comprising receiving, at a subsequent time, an instruction from the first user to update the particular data object with a selected staging version(s), and responsive thereto, updating the particular data object with the edits made in the selected staging version(s) and deleting the selected staging version(s) from the memory space associated with the first user.”
Maddox teaches claim 1, where the merge operation (i.e., instruction) merges one branch into another, by combining the head versions of the two branches into a new head version of the latter. In particular, merging a staging branch into the master branch leads to the creation of a new head version of the master branch (sec. 2.2.3, para. 7).
Maddox does not disclose the limitation on deleting staging versions; however, Ardalis teaches why and how to delete old GIT branches (i.e., staging edits) from GIT repositories of a user (i.e., first user) after merging into the master branch (i.e., update data object) (Ardalis: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Ardalis. One having ordinary skill in the art would have found motivation to adopt the GIT best practice of Ardalis in the GIT-like system of Maddox to avoid clutter and keep storage cost under control.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163